 1   WO
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9   Michael Lee Beitman,                                No. CV-17-03829-PHX-JAT (BSB)
10                  Plaintiff,                           ORDER
11   v.
12   Correct Clear Solutions, et al.,
13                  Defendants.
14
15          Pending before the Court is the Report and Recommendation (“R&R”) from the
16   Magistrate Judge (Doc. 49) recommending that Defendant Bennie Rollins be dismissed for
17   failure to timely serve. Plaintiff has objected to the R&R. The Court will review the
18   portions of the R&R to which there is an objection de novo. United States v. Reyna-Tapia,
19   328 F.3d 1114, 1121 (9th Cir. 2003) (en banc) (“statute makes it clear that the district judge
20   must review the magistrate judge’s findings and recommendations de novo if objection is
21   made, but not otherwise” (emphasis in original)).
22          Plaintiff does not dispute that Defendant Rollins had not been served. Plaintiff
23   further does not dispute that the time for service has expired. Instead Plaintiff claims that
24   the Court should do more to help him accomplish served.
25          As recounted in the R&R, Defendant Rollins no longer works for, or with, the other
26   Defendants in this case. (Doc. 49). Nonetheless, the Magistrate Judge ordered the
27   appearing Defendants to submit Defendant Rollins’ last known address under seal. (Id.).
28   Using that address, the Marshals attempted to serve Defendant Rollins. (Id.). The
 1   Marshals were advised that Defendant Rollins does not reside at the address provided.
 2   (Id.). Having exhausted all avenues for discovering Defendant Rollins’ address, the
 3   Magistrate Judge recommends that Defendant Rollins be dismissed, without prejudice.
 4          Plaintiff objects arguing that this Court could take a variety of actions to aid
 5   Plaintiff. Specifically, Plaintiff suggests that the Court could appoint him counsel, make
 6   the attorneys for the other Defendants accept service for Mr. Rollins, or order the Marshals
 7   to locate Mr. Rollins. None of these options are required or appropriate.
 8          First, the Magistrate Judge has already denied appointment of counsel (Doc. 55) and
 9   this Court agrees with that decision. Moreover, investigative services are not the purpose
10   of appointing counsel. (Id.) Second, the Court cannot force attorneys to accept service for
11   someone they do not represent. Third, the Marshals are not investigators for Plaintiff.
12   While the Court understands there are limits to Plaintiff’s resources in prison, the Marshals
13   are not his staff to investigate and pursue his private litigation interests.
14          Thus, the Court agrees with the R&R that on this record, there is no likelihood of
15   accomplishing service.      Accordingly, dismissal without prejudice is the appropriate
16   remedy. Therefore,
17          IT IS ORDERED that the Report and Recommendation (Doc. 49) is accepted; the
18   objections (Doc. 53) are overruled; Defendant Rollins is dismissed for failure to serve,
19   without prejudice.
20          Dated this 26th day of February, 2019.
21
22
23
24
25
26
27
28


                                                   -2-
